IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. AP-76,109, AP-76,110, & AP-76,111




EX PARTE NORMAN KYLE TERRY, Applicant




ON APPLICATIONS FOR A WRIT OF HABEAS CORPUS
CAUSE NOS. 007-1108-07-A, 007-1109-07-A, 007-1249-07-A
 IN THE 7th DISTRICT COURT
FROM SMITH COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for a writ of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of two charges
of evading arrest, and failure to stop and render aid.   He was sentenced to eighteen years’
imprisonment in each cause. 
            Applicant contends, inter alia, that his counsel rendered ineffective assistance because
counsel he failed to timely file a notice of appeal.  
            The trial court has determined, based upon the record, that Applicant is entitled to an out-of-time appeal.  We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time
appeal of the judgments of conviction in Cause Nos. 007-1108-07-A, 007-1109-07-A, 007-1249-07-A from the 7th Judicial District Court of Smith County.  Applicant is ordered returned to that time
at which he may give written notice of appeal so that he may then, with the aid of counsel, obtain
a meaningful appeal.  All time limits shall be calculated as if the sentence had been imposed on the
date on which the mandate of this Court issues.  We hold that, should Applicant desire to prosecute
an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30
days after the mandate of this Court issues.
 
Delivered: MARCH 11, 2009
Do Not Publish